Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawings
The content of the drawings is approved to by the examiner.
Information Disclosure Statement
The information disclosure statement/s (IDS) submitted on 9/24/2021 was considered by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7 and 14  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SATO et al. (US2007/0009281A; herein after SATO) in view of Kimizuka (6,404,995).
Sato teaches regarding claim 1, a developing cartridge 30 being detachably attachable to a drum cartridge 20 including a photoconductive drum 28 and a terminal 119 (figure 2-3; [0053-0061]). 
Regarding claim 3, the developing cartridge is detachably attachable to an image forming apparatus (shown in figure 1)  in a state where the developing cartridge is attached to the drum cartridge (as shown in figures 2-3). 
Regarding claim 7, the developing cartridge further comprising: a supply roller 37 rotatable about a second axis extending in the first direction, wherein the developing roller 38 is positioned between the supply roller 37 and the photoconductive drum 28 in the second direction. 
Regarding 14, the developing cartridge according to claim 1, further comprising: a toner hopper 41 configured to accommodate toner, wherein the developing roller 38 is positioned between the toner hopper and the photoconductive drum 28 in the second direction in a state where the developing cartridge is attached to the drum cartridge (figure 2 shows the hopper 41 to the right of the developing roller 38, which is right of the drum 28).
Sato does not teach a memory or a developing roller is positioned between the terminal and the photoconductive drum in a second direction crossing the first direction in a state where the developing cartridge is attached to the drum cartridge.
Kimizuka teaches, regarding claim 1, a developing cartridge 3 comprising: a developing roller 3c rotatable about a first axis extending in a first direction (axial direction); a memory 21 storing information about the developing cartridge; and a terminal 59 electrically connected to the memory 21.
Regarding claim 4, the terminal is in contact with a main-body terminal of the image forming apparatus in a case where the developing cartridge is attached to the image forming apparatus.
Regarding claim 6, the developing roller is pressed toward the photoconductive drum in a state where the terminal is in contact with the main-body terminal.
Regarding 14, the developing cartridge according to claim 1, further comprising: a toner hopper configured to accommodate toner, wherein the developing roller is positioned between the toner hopper and the photoconductive drum in the second direction in a state where the developing cartridge is attached to the drum cartridge (figure 2). 
Regarding claims 2 and 5, the examiner takes official notice that it is known in the art at the time of the filing of invention, and such as taught by previously discussed Sato (US 2007/0166070A1), to configure a developing roller between a terminal and the photoconductive drum in a second direction crossing the first direction in a state where the developing cartridge is attached to the drum cartridge.
Regarding claim 2, a first distance between the developing roller 38 and the terminal in the second direction is larger than a second distance between the developing roller and the photoconductive drum in the second direction in a state where the developing cartridge is attached to the drum cartridge (the developing roller and the drum are in contact and thus first distance is larger).
Regarding claim 5, the image forming apparatus (figure 1)  includes a cover 7 movable between an open state and a closed state, and wherein the main-body terminal is positioned at the cover 7 of the image forming apparatus 1 (shown in figure 1-2).
Both Sato and Kimizuka teach image forming devices that utilizes process cartridges.
The rationale for combining  the teachings of Sato and Kimizuka is to improve similar devices in the same way by use of known technique to allow the exchange between memory and terminal regardless of positional relationship. 
It would have been obvious to one of ordinary skill in the art at the time of the filing of this invention to use the teaching of Kimizuka (or Sato et al.)  with the teaching of Sato to obtain an image forming apparatus that prolongs the use of image forming components while allowing for replenishment of developing material.
Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 8 recites the developing cartridge according to claim 1, further comprising: a developing frame having one end portion and another end portion spaced apart from the one end portion in the second direction crossing the first direction, wherein the developing roller is positioned at the one end portion of the developing frame, and wherein the terminal is positioned at the other end portion of the developing frame. Regarding claim 9, the developing cartridge according to claim 8, wherein the terminal is positioned on the other end portion of the developing frame.  Claims 10 -13 depend on claim 8.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-21.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


QG